Citation Nr: 1609763	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  14-12 926	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Pension Management Center in St. Paul, Minnesota




THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include as due to herbicide exposure.  




ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969.  He died in September 2012.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision by the Department of Veterans Affairs (VA) Pension Management Center (PMC) in St. Paul, Minnesota.

In October 2015, the Board remanded the current issue for further evidentiary development.  The case is once again before the Board. 

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the appellant's claim.  Any future development or adjudication of the appellant's case should take into account both the paper and electronic files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's October 2015 remand instructions, in December 2015 a VA examiner opined that it was unlikely that the Veteran's herbicide exposure caused or contributed to his death.  She stated that the listed cause of the Veteran's death, acute myelogenous leukemia (AML), is not caused by herbicide exposure.  The examiner referenced two medical articles, one which found no association between Agent Orange exposure and AML in military personnel and another which found no statistically significant relationship between leukemia and pesticide exposure.  

However, the examiner did not discuss the May 2014 statement provided by the appellant.  The statement reads as follows:

The chemical structure of Agent Orange is composed of benzene rings, and it is as likely as not that exposure to Agent Orange also involves exposure to the effects of its components, that is benzene constituents. Benzene is a known causative agent of acute myeloid leukemia, and is extensively documented in the medical and environmental literature.

The appellant also cites to a 2003 report by the Institute of Medicine, Gulf War and Health: A Literature Review of Pesticides and Solvents, which she states found a significant relationship between Benzene and acute leukemia, and states that other articles for Benzene induced leukemia have appeared in recent peer reviewed journals.  

The Board finds that an addendum opinion is required so that the examiner considers the above information provided by the appellant. 

Accordingly, the case is REMANDED for the following actions:

1. Return the claims file to the December 2015 VA examiner, if available.  If that examiner is not available, the claims file should be forwarded to another qualified examiner to obtain the requested opinion. 

Following review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's cause of death (acute myelogenous leukemia (AML)) was caused by, or was otherwise etiologically related to, his conceded in-service herbicide exposure.  In providing the opinion, the examiner should specifically discuss the following:

The appellant's May 2014 statement which includes:  

The chemical structure of Agent Orange is composed of Benzene Rings, and it is as likely as not that exposure to Agent Orange also involves exposure to the effects of its components, that is Benzene constituents.  Benzene is a known causative agent of acute myeloid leukemia, and is extensively documented in medical and environmental literature.  

A report summary by the Institute of Medicine Gulf War and Health: A Literature Review of Pesticides and Solvents (2003), which the appellant states determined that there was sufficient evidence of causal relationship of Benzene to Acute Leukemia as well as other bone marrow damage (Aplastic Anemia). 

The appellant's contention that other articles for Benzene induced leukemia have appeared in recent peer reviewed journals, to include a previous evaluation letter in this dispute by (M. D. B., M.D.) 

If the examiner cannot provide the requested opinion without resorting to speculation, he or she should include an explanation of why that is so (e.g. lack of sufficient information or evidence, the limits of medical knowledge, etc.).

2. Then, re-adjudicate the claim.  If the benefit sought is not granted, issue a supplemental statement of the case and return the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




